NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4112-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

LEO P. JOHNSON,

     Defendant-Appellant.
_________________________

                   Submitted January 26, 2021 – Decided March 26, 2021

                   Before Judges Gilson and Moynihan.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Ocean County, Indictment Nos. 12-09-1831
                   and 12-12-2482.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Kisha M. Hebbon, Designated Counsel, on
                   the brief).

                   Bradley D. Billhimer, Ocean County Prosecutor,
                   attorney for respondent (William Kyle Meighan, Senior
                   Assistant Prosecutor, on the brief).

PER CURIAM
      Defendant appeals from a March 6, 2019 order denying his petition for

post-conviction relief (PCR). He contends that the PCR court should have

granted him an evidentiary hearing on his claim that his plea counsel was

ineffective in failing to inform him that his guilty plea to drug charges would

delay his eligibility to apply to end his community supervision for life (CSL),

which had been imposed on him in connection with a prior conviction. We reject

this argument and affirm.

                                        I.

      In 2000, defendant pled guilty to second-degree sexual assault in violation

of N.J.S.A. 2C:14-2(c)(4). He was sentenced to three years in prison and, upon

release, CSL as required by N.J.S.A. 2C:43-6.4. A person who is sentenced to

CSL "may petition" for release if that person can establish that he or she "has

not committed a crime for [fifteen] years since the last conviction or release

from incarceration, whichever is later, and that the person is not likely to pose a

threat to the safety of others if released from parole supervision." N.J.S.A.

2C:43-6.4(c).

      In 2012, in two separate indictments, defendant was charged with

numerous drug-related offenses. In 2014, he pled guilty to two crimes, one from

each of the indictments. Specifically, defendant pled guilty to third-degree


                                                                             A-4112-18
                                        2
distribution of heroin, N.J.S.A. 2C:35-5(a)(1) and N.J.S.A. 2C:35-5(b)(3), and

third-degree possession of heroin with the intent to distribute, N.J.S.A. 2C:35-

5(a)(1) and N.J.S.A. 2C:35-5(b)(3). Thereafter, defendant was sentenced to

concurrent terms of 364 days in jail and, because he had already served that

time, he was released. Defendant did not file a direct appeal.

      In May 2018 defendant petitioned for PCR. He was assigned counsel and

the PCR court heard oral argument. Defendant argued that his plea counsel had

been ineffective in failing to advise him that by pleading guilty to the drug

crimes, his eligibility to apply for release from CSL would be delayed. The PCR

court rejected that contention, reasoning that defendant had not shown

ineffective assistance of counsel or prejudice. The PCR court also denied

defendant's request for an evidentiary hearing.

                                       II.

      On appeal, defendant argues:

            POINT I – THE TRIAL COURT ERRED IN
            DENYING DEFENDANT'S PETITION FOR POST-
            CONVICTION RELIEF WITHOUT AFFORDING
            HIM   AN    EVIDENTIARY    HEARING   TO
            DETERMINE THE MERITS OF HIS CONTENTION
            THAT HE WAS DENIED THE RIGHT TO THE
            EFFECTIVE ASSISTANCE OF TRIAL COUNSEL.

                  A.   The Prevailing Legal Principles Regarding
                  Claims Of Ineffective Assistance Of Counsel,

                                                                          A-4112-18
                                       3
                    Evidentiary Hearings And Petitions For Post
                    Conviction Relief.

                    B.    Trial Counsel Rendered Ineffective Legal
                    Representation By Virtue Of His Failure To
                    Inform Defendant That His Guilty Plea Would
                    Extend The Eligibility Period For Termination Of
                    The Community Supervision For Life That Was
                    Previously Imposed On An Unrelated
                    Conviction.

                    C.    Defendant Is Entitled To A Remand To
                    The Trial Court To Afford Him An Evidentiary
                    Hearing To Determine The Merits Of His
                    Contention That He Was Denied The Effective
                    Assistance Of Trial Counsel.

      Where, as here, the PCR court has not conducted an evidentiary hearing,

legal and factual determinations are reviewed de novo. State v. Harris, 181 N.J.
391, 419 (2004). The decision to proceed without an evidentiary hearing is

reviewed for abuse of discretion. State v. Brewster, 429 N.J. Super. 387, 401

(App. Div. 2013).

      To establish a claim of ineffective assistance of counsel, a defendant must

satisfy the two-part Strickland test: (1) "counsel made errors so serious that

counsel was not functioning as the 'counsel' guaranteed the defendant by the

Sixth Amendment[,]" and (2) "the deficient performance prejudiced the

defense." Strickland v. Washington, 466 U.S. 668, 687 (1984); accord State v.

Fritz, 105 N.J. 42, 57-58 (1987). On petitions brought by a defendant who has

                                                                           A-4112-18
                                        4
entered a guilty plea, a defendant satisfies the first Strickland prong if he or she

can show that counsel's representation fell short of the prevailing norms of the

legal community.     Padilla v. Kentucky, 559 U.S. 356, 366-67 (2010).             A

defendant proves the second component of Strickland by establishing "a

reasonable probability that" defendant "would not have pled guilty," but for

counsel's errors. State v. Gaitan, 209 N.J. 339, 351 (2012) (quoting State v.

Nuñez-Valdéz, 200 N.J. 129, 139 (2009)).

      Defendant argues that his plea counsel was ineffective for failing to advise

him that pleading guilty to drug offenses would delay when he could apply for

release from CSL. We reject this argument because defendant cannot satisfy

either prong of the Strickland test.

      Defendant has cited no case holding that a defendant pleading guilty to

new charges must be advised of the consequences of those convictions on his

CSL. Defendant is not claiming that he was misadvised; rather, he is claiming

that his counsel should have discussed the impact on his CSL.

      A person subject to CSL is not automatically entitled to release from

supervision. Instead, the parolee must apply for and obtain a court order.

N.J.S.A. 2C:43-6.4(c). The court can approve a release from CSL only if the

parolee establishes two grounds: (1) fifteen years have passed since that person


                                                                              A-4112-18
                                         5
was last convicted or released from prison, whichever is later; and (2) the person

is not likely to pose a threat to the safety of others if released from supervision.
Ibid. While CSL is a penal consequence of certain sex offense convictions, State

v. Schubert, 212 N.J. 295, 308 (2012); State v. Jamgochian, 363 N.J. Super. 220,

224 (App. Div. 2003), it is not a penal consequence of defendant's drug

convictions. Instead, defendant's conviction for the drug crimes had a collateral

consequence of extending the time until he could apply to be released from CSL.

      Given that was a collateral consequence, there was no requirement that

plea counsel advise defendant of that consequence. State v. Bellamy, 178 N.J.
127, 137 (2003) (recognizing defendants generally do not need to be informed

of collateral consequences of their plea); State v. Smullen, 437 N.J. Super. 102,

109 (App. Div. 2014) (where CSL is triggered by an offense and a "material

aspect of a plea agreement," defendant must be informed about its

ramifications); see also State v. Williams, 342 N.J. Super. 83, 91-92 (App. Div.

2001) (reversing the grant of a request to withdraw a guilty plea where defendant

was not misinformed of the details of CSL).

      Moreover, the consequences of a new conviction were clearly spelled out

in the statute defendant relies on to argue that he expected to be released from

CSL. N.J.S.A. 2C:43-6.4(c). In his petition, defendant contends that he knew


                                                                              A-4112-18
                                         6
he had to wait fifteen years before seeking to be released from CSL. The statute

that gave that right, however, also clearly explained that the fifteen years ran

from defendant's most recent conviction or release from prison, whichever was

later. Ibid. No one misinformed defendant concerning the meaning of that

statute. When defendant pled guilty to the drug offenses, he acknowledged that

he was on CSL, that CSL would continue, and that he nevertheless wanted to

plead guilty.

      Defendant has also made no showing that there was a reasonable

probability that he would not have pled guilty even if he was told about the

impact on his CSL. Defendant was facing eleven charges in two separate

indictments, including three second-degree charges. Had he proceeded to trial

and been convicted, he could have faced over ten years in prison. See N.J.S.A.

2C:43-6(a)(2). Under the plea bargain, defendant was sentenced to 364 days in

jail, which after 404 days of jail credit was essentially time served.

      Finally, we reject defendant's contention that he was entitled to an

evidentiary hearing. A petitioner is not automatically entitled to an evidentiary

hearing. State v. Porter, 216 N.J. 343, 355 (2013). A PCR court should only

grant an evidentiary hearing "if a defendant has presented a prima facie claim in

support of post-conviction relief." State v. Preciose, 129 N.J. 451, 462 (1992).


                                                                           A-4112-18
                                        7
Here, defendant failed to make that showing and he therefore was not entitled

to an evidentiary hearing.

      Affirmed.




                                                                       A-4112-18
                                     8